DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over 10260261 Reuter, in view of 2019/0203510 Alfredsson.
Regarding claim 15, Reuter discloses a household refrigeration apparatus 10, comprising: 
a housing 18, a door 28, and a hinge 200 pivotably mounting said door to said housing; 
said hinge 200 having a pivot 224 and a base part 202 separate from said pivot 224 and rotatably supporting said pivot 224 about a rotational axis (V axis, figure 7); 
a height adjusting device 226 formed at said hinge 200 and configured for adjusting a height position of said door in a height direction relative to said housing (by having the structure below), said height adjusting device having an annular coupling disk 228 at said pivot 224 and a coupling receptacle 230 at said base part (connected at protrusion 232 and 208), 
wherein an individual height position of said pivot is adjusted depending on a rotational position of said coupling disk about the rotational axis relative to said coupling receptacle (abstract); 
said coupling disk 228 having a coupling element (“detents” 250,252 having the profile of figure 11) formed with ramp-shaped oblique flanks (“may each be configured as described above and shown in figure 11” column 13, line 15, so the “detents” have ramps 180 and 184 on each side of the protrusions as shown in figure 11) on both sides viewed in circumferential direction around the rotational axis, by which said coupling element plunges into said coupling receptacle in a direction of the rotational axis (the “detents” are on the inclined engagement surfaces and therefore the movement to engage them is along the vertical axis),
said coupling element (“detents 250, 252”) is formed on a ramped surface 238 and 236, which rises from a bottom side of the coupling disk 228 (figure 9) facing said coupling receptacle, the ramped surface having a variety of heights.
Reuter discloses the use of the coupling elements on a ramped surface, rather than a plurality of pedestals creating an equivalent change in height.
Alfredsson discloses an adjustable fitting for a door hinge, comprising a coupling disk (figure 4b) having coupling elements (holes 51, which allow for the screw 32 to hold its position to adjust height [0050]), formed on a base surface and two pedestals that create a change in height, each pedestal/surface having one coupling element per pedestal/surface (figure 4b).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the use of a plurality of pedestals, as known in an adjustment device as taught by Alfredsson, in the adjusting device of Reuter.  Examiner contends that the presence of a stepped surface or a ramped surface both provide a change in height required by both Reuter and Alfredsson to adjust the hinge.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 16, Reuter as modified discloses the household refrigeration apparatus according to claim 15, wherein said coupling element (detent) is integrally formed on a bottom side of said coupling disk (228, the side that engages the receptacle 230).

Regarding claim 18, Reuter as modified discloses the household refrigeration apparatus according to claim 15, wherein said first pedestal (flat surfaces as taught by Alfredsson) extends in a  circumferential direction around the rotational axis, the coupling element is located within a circumferential dimension of the first pedestal (as taught by Alfredsson, having one coupling element within each surface/pedestal).    

Regarding claims 20, 21, 22, 23, 24, 25, Reuter as modified discloses two 180 degree inclined surfaces, each of those inclined surfaces is replaced by three different flat surfaces creating an equivalent change in height as taught by Alfredsson .  The highest point of both inclined surfaces in Reuter are at 180 degrees from each other; the lowest surfaces are at 180 degrees from each other.  The total length of the low to high surfaces are equal.  Therefore, the use of three surfaces of different heights as taught by Alfredsson must total the same arc length as taught by applicant.  Examiner notes that Alfredsson does not disclose the length of each surface is identical, and therefore the “circumferential extent” is known to be variable.

Regarding claims 26-27, Reuter as modified by Alfredsson discloses three flat surfaces creating gradually increasing heights around an arc length of 180 degrees, and repeating.  The modification does not particularly utilize the use of four pedestals to create this same change in height.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use four pedestals/surfaces to create the change in height required by Reuter, using four pedestals in the manner of Alfredsson, as Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  

Regarding claim 28, Reuter as modified discloses the household refrigeration apparatus according to claim 15, wherein said coupling receptacle is formed with a staircase profile (by using the steps taught by Alfredsson) surrounding the rotational axis on a surface of said coupling receptacle facing said coupling disk.  

Regarding claim 29, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein said staircase profile is formed with horizontal contact surfaces (assumed to be equivalent to the previously claimed “platforms”) and said horizontal contact surfaces are formed with recesses (as taught in Reuter) for locking said coupling element.

Regarding claim 30, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein said staircase profile continuously rising with staircases is formed only partially surrounding the rotational axis (is formed 180 degrees around, because the Reuter inclined cam surface is only 180 degrees around).

Regarding claim 31, Reuter as modified discloses the household refrigeration apparatus according to claim 30, wherein said staircase profile is formed in duplicate in the circumferential direction around the rotational axis (twice, because Reuter discloses 180 degree inclined surfaces that repeat twice).

Regarding claim 32, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein, in a coupled state between said coupling element and said coupling receptacle (Reuter figure 7), said coupling element (detent) is locked in a receiving depression (part of the detent, figure 11 of Reuter), and a surface of a first pedestal adjoining said coupling element rests on a surface of a horizontal contact surface of a first staircase adjoining said receiving depression (inclined surfaces of Reuter abut during use, and therefore the flat surfaces of Reuter would as well), and a surface of a second pedestal rests on a horizontal contact surface of a second staircase directly adjoining said first staircase.

Regarding claim 33, Reuter as modified discloses the household refrigeration apparatus according to claim 15, wherein a jacket wall (exterior wall, which is chamfered, in figure 7) of said coupling disk 228 is formed with receptacles (flat surfaces) for an engaging tool (like a wrench), for effecting a rotation of said pivot about the rotational axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677